Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicants have canceled claims 39-44 and 57-58 in the amendment filed on January 7, 2021.  The claims 16-18 are considered allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

    PNG
    media_image1.png
    696
    738
    media_image1.png
    Greyscale
wherein all other variables are defined in claim 16. The closest prior art is Barrett, et al.  (US 2015/0175538 A1) which teaches compounds such as 
    PNG
    media_image2.png
    134
    304
    media_image2.png
    Greyscale
.  The novelty of the claimed invention is the 
    PNG
    media_image3.png
    184
    242
    media_image3.png
    Greyscale
which has a double bond in the chain and reacting the compounds of formula 8 and 9 which are not found in the prior art.  The claimed method of preparing a compound having the above Formula is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 


/Shawquia Jackson/
Primary Examiner, Art Unit 1626